Easley v Animal Med. Ctr. (2018 NY Slip Op 03480)





Easley v Animal Med. Ctr.


2018 NY Slip Op 03480


Decided on May 15, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 15, 2018

Richter, J.P., Andrias, Webber, Gesmer, Moulton, JJ.


6558 158328/12

[*1]Linda Greene Easley, Plaintiff-Appellant,
vThe Animal Medical Center, Defendant-Respondent, Brenna Zortman, et al., Defendants.


Iannuzzi and Iannuzzi, New York (John Nicholas Iannuzzi of counsel), for appellant.
Mischel & Horn, P.C., New York (Scott T. Horn of counsel), for, respondent.

Order, Supreme Court, New York County (Shlomo Hagler, J.), entered on or about November 28, 2016, which granted defendants' motions for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Because the dog that bit plaintiff had no known vicious propensities, no liability will attach to either of the defendant dog owners (see Doerr v Goldsmith, 25 NY3d 1114 [2015]; Collier v Zambito, 1 NY3d 444 [2004]), or defendant Animal Medical Center, the veterinary hospital where the dog bite occurred (Petrone v Fernandez, 12 NY3d 546, 550 [2009]; Bernstein v Penny Whistle Toys, Inc., 40 AD3d 224 [1st Dept 2007], affd 10 NY3d 787 [2008]; Christian v Petco Animal Supplies Stores, Inc., 54 AD3d 707 [2d Dept 2008]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 15, 2018
CLERK